Birdsong, Judge.
Appellant Mooney has filed an appeal with this court seeking the review of the denial of a motion to set conditions for release on bail pending his trial for murder. Mooney offered extensive evidence including sworn testimony and affidavits attesting to his reliability. The state offered no independent evidence but relied upon the inferences and indications of unreliability contained within the evidence offered by the appellant. Mooney complains that the state, by failing to introduce any *391evidence at all, has not met its burden to prove that he is not entitled to pre-trial release. Further, Mooney urges this court to set general guidelines to govern trial courts in their consideration of motions for pre-trial release inasmuch as the only present guideline is the "discretion of the court.”
Decided June 23, 1978.
Cook, Noell, Bates & Warnes, Edward D. Tolley, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
We find it unnecessary to respond to the contentions made by Mooney. We note that Mooney was charged with a capital felony and that pre-trial bail in such cases is a matter resting within the sound discretion of the trial court (Code Ann. § 27-901). Harris v. Hopper, 236 Ga. 389, 390 (224 SE2d 1). Subsequent to the filing of this appeal, Mooney was tried and convicted by jury of the offensé of murder and sentenced to life imprisonment. Any question of the legality of his pre-trial incarceration therefore has become moot. Accordingly, the appeal is dismissed for mootness.

Appeal dismissed.


Bell, C. J., and Shulman, J., concur.